Citation Nr: 0903179
Decision Date: 01/29/09	Archive Date: 03/12/09

Citation Nr: 0903179	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  00-04 213A	)	DATE JAN 29 2009
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 7, 1999, 
for the grant of a separate compensable rating for chronic 
obstructive pulmonary disease (COPD).

[Consideration of the merits of the veteran's claim is the 
subject of a separate Board of Veterans' Appeals decision 
issued this same date.]


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Wife
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.  

In February 2007, the earlier effective date claim was before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2003 rating decision of the RO in Muskogee, Oklahoma, which 
denied the issue, among others.  The Board notes that the 
veteran also appealed several other issues, seven of which he 
withdrew during his hearing before the undersigned and eleven 
of which were addressed in the Board's February 5, 2007, 
decision.  The Board decided eleven issues in February 2007, 
including granting an effective date of June 7, 1999, for the 
grant of a separate compensable rating.  The Board remanded a 
claim for an increased, initial rating for COPD for 
additional development in the February 2007 decision.  The 
veteran appealed the February 5, 2007, Board decision to U.S. 
Court of Appeals for Veterans Claims (Court), ultimately 
abandoning the effective date issue in the June 2008 Joint 
Motion.  The February 5, 2007, Board decision as to the 
effective date of the grant of a separate compensable rating 
for COPD is final.  

The veteran testified before a Veterans Law Judge in August 
2000.  This judge left the Board and the veteran was provided 
another opportunity to testify before the Board.  He did so 
at a June 2006 videoconference hearing before the 
undersigned.  Transcripts have been associated with the file.


VACATUR

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

The veteran brought claims for an initial rating in excess of 
10 percent for chronic obstructive pulmonary disease (COPD) 
and entitlement to an effective date for the grant of a 
separate compensable rating for COPD earlier than January 29, 
2002.  In a February 5, 2007, decision, the Board granted an 
effective date of June 7, 1999, for the grant of a separate 
compensable rating and remanded the initial rating for 
initial RO consideration of the appropriate rating for the 
period prior to January 29, 2002.  The Board also denied a 
motion for revision of a 1971 Regional Office rating decision 
on the grounds of clear and unmistakable error (CUE) for 
failing to assign a separate compensable rating for COPD.  

The veteran appealed the Board's February 5, 2007, decision 
to the Court.  In June 2008, his representative and VA 
General Counsel endorsed a Joint Motion for Remand of the CUE 
motion to consider whether the 1971 rating decision had 
become final.  The veteran abandoned the issue of an earlier 
effective date for a separate compensable rating for COPD.  

In the Board's merits decision on the same date as this 
decision, the Board found that the finality of the 1971 
rating decision had been vitiated by the submission of 
additional service treatment records that had not been of 
record at the time of the 1971 rating decision.  See 
38 C.F.R. § 3.156(c) (2008).  Without a final decision, a CUE 
motion is void for lack of ripeness.  38 C.F.R. § 3.104(a) 
(2008); see also 38 U.S.C.A. § 7105(c) (West 2002).  
Accordingly, the Board dismissed the veteran's CUE motion.  

The Board notes that there are generally two methods of 
establishing an earlier effective date, by challenging that 
assignment by filing a timely Notice of Disagreement prior to 
finality of a rating decision under 38 C.F.R. § 3.400, or in 
a CUE motion under 38 C.F.R. § 3.104.  

The Board's February 5, 2007, decision regarding a separate 
compensable rating relied on the fact that the veteran did 
not appeal the 1971 rating decision in assigning the June 7, 
1999, effective date currently in effect.  The Board's 
determination that the 1971 rating decision was not final 
removes the legal basis for the prior decision.  While the 
veteran nominally abandoned the matter of an earlier 
effective date under the provisions of 38 C.F.R. § 3.400, he 
continued to argue the lack of finality of the 1971 rating 
decision as a part of the CUE motion.  If the Board agreed 
with the lack of finality, the veteran's CUE motion would 
become automatically moot.  The veteran preserved, at least 
implicitly, his claim for an earlier effective date under 
38 C.F.R. § 3.400, because it is inextricably intertwined 
with his CUE motion as argued.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue).  

In the Order vacating and setting aside portions of the 
February 5, 2007, Board decision, the Clerk of Court did not 
vacate the portion addressing an earlier effective date.  
That portion was, as discussed, abandoned.  The Board will, 
of its own motion, vacate that portion of the February 5, 
2007, assigning an effective date for a separate compensable 
rating for COPD, in light of the determination that the 1971 
rating decision was not final, to ensure due process of law.


ORDER

Accordingly, the portion of the February 5, 2007, Board 
decision denying an effective date earlier than June 7, 1999, 
for the grant of a separate compensable rating for COPD is 
vacated.




	                        
____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0703624	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  00-04 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a shell fragment wound of the right rhomboideus 
muscle, Muscle Group II.  

2.  Entitlement to a disability rating in excess of 20 
percent for a shell fragment wound of the right anterior 
shoulder, Muscle Group III.  

3.  Entitlement to a disability rating in excess of 20 
percent for neuropathy of the right upper extremity, 
secondary to a gunshot wound to the right shoulder. 

4.  Entitlement to a disability rating in excess of 10 
percent for chronic obstructive pulmonary disease, secondary 
to a gunshot wound to the right shoulder.  

5.  Entitlement to an effective date prior to January 29, 
2002, for the award of a separate compensable rating for a 
shell fragment wound of the right rhomboideus muscle, Muscle 
Group II.  

6.  Entitlement to an effective date prior to July 28, 1999, 
for the award of a separate compensable rating for a shell 
fragment wound of the right anterior shoulder, Muscle Group 
III.  

7.  Entitlement to an effective date prior to July 28, 1999, 
for a separate compensable rating for a right shoulder shell 
fragment wound scar.  

8.  Entitlement to an effective date prior to July 28, 1999, 
for a separate compensable rating for a shell fragment wound 
scar of the thoracic spine.  

9.  Entitlement to an effective date prior to January 29, 
2002, for a separate compensable rating for neuropathy of the 
right upper extremity, secondary to a shell fragment wound to 
the right shoulder.  

10.  Entitlement to an effective date prior to January 29, 
2002, for a separate compensable rating for status post 
fracture of the 6th rib, with chronic pain.  

11.  Entitlement to an effective date prior to January 29, 
2002, for a separate compensable rating for chronic 
obstructive pulmonary disease.  

12.  Whether clear and unmistakable error is present in 
January 8, 1971, and September 2, 1999, rating decisions 
which failed to award separate ratings for shell fragment 
wounds to Muscle Groups III and IV, failed to award a 
separate rating for residual scars, and failed to award a 
separate rating for a lung condition.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999, October 2001, and June 
2003 rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the issues 
noted above.  The veteran subsequently initiated and 
perfected appeals of these determinations.  

The veteran initially testified before a Veterans Law Judge 
in August 2000.  However, that Judge subsequently left the 
Board, and another hearing opportunity was offered the 
veteran.  In June 2006, the veteran and his representative 
testified via video conference before the undersigned Acting 
Veterans Law Judge.  At this time the veteran and his 
representative withdrew the following issues on appeal: 
entitlement to an increased rating for a right shoulder shell 
fragment wound scar; entitlement to an increased rating for a 
gunshot wound scar of the thoracic spine; entitlement to an 
increased rating for status post fracture of the 6th rib, 
with chronic pain; entitlement to an increased rating for 
mild osteoarthritis and osteoporosis of the thoracic spine; 
entitlement to an increased rating for osteoarthritis of the 
acromioclavicular joint; entitlement to an earlier effective 
date for an increased rating for mild osteoarthritis and 
osteoporosis of the thoracic spine, and; entitlement to an 
earlier effective date for an increased rating for 
osteoarthritis of the acromioclavicular joint.  Thus, these 
issues are no longer before the Board.  

The issue of an increased rating for chronic obstructive 
pulmonary disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's shell fragment wound of the right 
rhomboideus muscle is manifested by reports of pain, 
occasional numbness, and other symptoms consistent with no 
more than moderate injury to Muscle Group II with slight 
limitation of motion of the right shoulder.  

2.  The veteran's shell fragment wound of the right anterior 
shoulder is manifested by reports of pain, occasional 
numbness, and other symptoms consistent with no more than 
moderate injury to Muscle Group III with slight limitation of 
motion of the right shoulder.  

3.  The veteran's neuropathy of the right upper extremity is 
manifested by reports of occasional numbness of the right 
shoulder, arm, and upper back, without diminishment in 
sensation, coordination, or reflexes.  

4.  The veteran's claim for an increased rating for his 
service-connected residuals of a shell fragment wound to the 
right shoulder and back was received June 7, 1999.  

5.  The evidence of record at the time of the RO's January 8, 
1971, rating decision did not support separate evaluations 
for the veteran's gunshot wound to the right shoulder, with 
scarring and a fracture of the right 6th rib.  

6.  The RO's January 8, 1971, rating decision was consistent 
with and supported by the evidence of record and the existing 
legal authority.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
shell fragment wound of the right rhomboideus muscle, Muscle 
Group II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.56, 
4.73, Diagnostic Code 5302 (2006).

2.  The criteria for a rating in excess of 20 percent for a 
shell fragment wound of the right anterior shoulder, Muscle 
Group III, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.56, 
4.73, Diagnostic Code 5303 (2006).  

3.  The criteria for a rating in excess of 20 percent for 
neuropathy of the right upper extremity, secondary to a shell 
fragment wound, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4124a, 
Diagnostic Code 8513 (2006).  

4.  The criteria for assignment of an effective date of June 
7, 1999, for the award of a separate compensable rating for a 
shell fragment wound of the right rhomboideus muscle, Muscle 
Group II, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  

5.  The criteria for assignment of an effective date of June 
7, 1999, for the award of a separate compensable rating for 
neuropathy of the right upper extremity, secondary to a shell 
fragment wound, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).  

6.  The criteria for assignment of an effective date of June 
7, 1999, for the award of a separate compensable rating for 
status post fracture of the 6th rib, secondary to a shell 
fragment wound, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).  

7.  The criteria for assignment of an effective date of June 
7, 1999, for the award of a separate compensable rating for 
chronic obstructive pulmonary disease, secondary to a shell 
fragment wound, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).  

8.  The criteria for assignment of an effective date of June 
7, 1999, for the award of a separate compensable rating for a 
shell fragment wound to the right anterior shoulder, Muscle 
Group III, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  

9.  The criteria for assignment of an effective date of June 
7, 1999, for the award of a separate compensable rating for a 
shell fragment wound scar of the right shoulder have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).  

10.  The criteria for assignment of an effective date of June 
7, 1999, for the award of a separate compensable rating for a 
shell fragment wound scar of the thoracic spine have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).  

11.  The January 8, 1971, rating decision which awarded the 
veteran a single disability rating for residuals of his 
gunshot wound to the right shoulder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105 (2006); 38 C.F.R. §§ 4.55, 4.72, Diagnostic 
Codes 5303-04 (1970).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in October 2001, as well as subsequent notices 
from VA, fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The October 
2001 letter informed the claimant that additional information 
or evidence was needed to support the claim and asked the 
claimant to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in June 2003 and 
thereafter.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in July 1999, May 2000, and January 2002.  
38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in his service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The most recent January 2002 VA examination report is 
thorough and supported by other medical evidence.  The 
examinations in this case are adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the disability ratings at issue here 
for the claimant's service-connected disabilities and the 
Board has concluded that the preponderance of the evidence is 
against assigning higher ratings for these disabilities, 
there is no question as to an effective date to be assigned, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

I. Increased rating - Muscle Group II

The veteran seeks a disability rating in excess of 20 percent 
for his residuals of a shell fragment wound to the right 
rhomboideus muscle, Muscle Group II.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  It includes the extrinsic muscles 
of the shoulder girdle: (1) pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  A slight injury to the dominant (major) or 
nondominant (minor) upper extremity will be rated as 
noncompensable.  A moderate injury to the dominant or 
nondominant upper extremity will be rated as 20 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling, if involving the dominant upper extremity, 
and as 20 percent disabling, if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling, if involving the dominant upper extremity, and as 
30 percent disabling, if involving the nondominant upper 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2006).  
As the veteran is right-handed, the criteria for the dominant 
upper extremity will apply.  

The criteria for the evaluation of a muscle injury are set 
forth in 38 C.F.R. § 4.56.  The criteria consist of the type 
of injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2006).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2006).  For muscle group injuries in different anatomical 
regions that do not act upon ankylosed joints, each muscle 
group injury shall be rated separately and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.55(f) (2006)  

The type of injury associated with a moderate muscle 
disability is described as being from a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, as well as a record of 
consistent complaints of symptoms of muscle wounds, 
particularly lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include small or linear 
entrance and (if present) exit scars, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2006).  

A moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound.  The record should show 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings will include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There should also be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
will indicate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2006).  

Upon receipt of the veteran's claim, he underwent VA medical 
examination in July 1999.  His history was reviewed, 
including a shell fragment wound to the right shoulder and 
chest, sustained in combat in Vietnam in June 1967.  His 
initial wounds were an open penetrating wound to the right 
shoulder region, and a corresponding exit wound to the right 
anterior shoulder, both without artery or nerve involvement.  
Two ribs on the right side were also fractured, and a 
pneumothorax was observed on X-ray.  The wound was debrided 
and a chest tube was inserted.  He was hospitalized for 
approximately one month, and returned to duty.  Presently, 
the veteran reports a dull ache of the right shoulder in the 
vicinity of his initial injury, with no numbness or loss of 
strength.  The veteran was noted to be right-handed.  On 
objective evaluation, the veteran had pain on palpation of 
his wounds, which were otherwise well-healed without 
deformity.  A 3cm posterior entrance wound was observed on 
the right shoulder.  A 5cm exit wound was observed on the 
inferior medial portion of the right scapula.  His overall 
functional impairment was described as mild.  

Another VA medical examination was afforded the veteran in 
May 2000.  A history of recurrent right shoulder and upper 
back pain since the veteran's shell fragment wound in service 
was noted.  He reported taking medication to alleviate his 
pain.  On objective physical examination the veteran's right 
shoulder was without crepitus, heat, redness, swelling, 
effusion, or drainage.  Range of motion testing revealed 
forward flexion to 160 degrees, extension to 50 degrees, 
abduction to 160 degrees, and adduction to 50 degrees.  
Internal and external rotation were both to 60 degrees.  No 
additional limitation of motion based on fatigue, weakness, 
lack of endurance, or incoordination was noted.  X-rays of 
the right shoulder were within normal limits.  His overall 
impairment was described as moderate.  

In support of his claim, the veteran submitted a December 
2001 written opinion statement from T.W.A., M.D.  Dr. A. 
reviewed the veteran's medical history, including his service 
medical records, but does not appear to have examined the 
veteran.  According to his review of the veteran's file, the 
veteran had "severe muscle injury" to Muscle Groups II, 
III, and IV, secondary to his shell fragment wound.  

The veteran next underwent VA medical examination of the 
veteran's shell fragment wound injury in January 2002.  He 
again reported dull pain of the right shoulder, for which he 
used over-the-counter medication.  Intermittent numbness was 
also noted.  On physical examination the veteran's right 
shoulder was negative for deformity, redness, swelling, or 
redness.  No laxity or atrophy of the shoulder joint was 
noted.  Some tenderness of the right shoulder was reported 
with palpation.  Muscle strength of the right shoulder and 
arm were within normal limits on resistance testing.  Grip 
strength was 5/5.  Range of motion testing revealed forward 
flexion to 180 degrees, extension to 50 degrees, and 
abduction to 160 degrees, with cramping at the site of the 
exit wound.  Internal and external rotation were to 90 
degrees.  Increased fatigability of the right shoulder was 
reported with use.  No subluxation and/or apprehension was 
observed.  A January 2002 VA X-ray of the veteran's right 
shoulder confirmed mild osteoarthritis of the 
acromioclavicular joint.  The final assessment was of a shell 
fragment wound to the right shoulder, with moderate 
functional impairment.  

In June 2006, the veteran and his spouse testified via 
videoconference before an Acting Veterans Law Judge.  The 
veteran stated his right shoulder disability results in pain 
and functional impairment of this shoulder joint.  He found 
it especially difficult to lift objects above shoulder 
height, or otherwise work overhead with his right arm.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the veteran's shell 
fragment wound, Muscle Group II, of the right rhomboideus 
muscle.  According to the July 1999, May 2000, and January 
2002 examination results, the veteran does not have 
moderately severe impairment of Muscle Group II, as would 
warrant a 30 percent rating.  The veteran's primary symptom 
has been a dull pain at the site of his initial injury, with 
minor limitation of motion.  Physical examination of the 
right shoulder joint indicated it was without deformity, 
effusion, redness, or swelling.  Additionally, no loss of 
deep fascia or muscle substance has been noted, and strength 
of the right shoulder was 5/5 on the most recent VA 
examination.  His functional loss has been described as mild 
to moderate by medical experts.  While a private physician 
suggested in 2001 the veteran had a severe injury of Muscle 
Group II, this opinion appears to have been based solely on a 
review of the medical records, without actual physical 
examination of the veteran.  Additionally, no examiner has 
indicated any additional impairment resulting from excess 
fatigability, pain, weakness, or incoordination of the 
veteran's right shoulder.  Therefore, an increased rating 
based on such factors is not warranted.  See DeLuca, supra.  
Overall, the preponderance of the evidence is against a 
finding of moderately severe impairment, for which a 30 
percent rating would be warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
shell fragment wound of the right rhomboideus muscle, Muscle 
Group II.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Increased rating - Muscle Group III

The veteran seeks a disability rating in excess of 20 percent 
for his service-connected shell fragment wound to the right 
anterior shoulder, Muscle Group III.  The general criteria 
for the evaluation of muscle injuries have already been noted 
above.  

Disabilities of Muscle Group III are evaluated under 
Diagnostic Code 5303, for the intrinsic muscles of the 
shoulder girdle, which also includes the pectoralis major I 
(clavicular) and deltoid muscles.  Muscle Group III provides 
elevation and abduction of the arm to the level of shoulder, 
and acts with Muscle Group II to provide forward and backward 
swing of the arm.  This Code provides a 20 percent rating for 
moderate impairment of the dominant upper extremity, and a 30 
percent rating for moderately severe impairment of the same.  
38 C.F.R. § 4.73, Diagnostic Code 5303 (2006).  As the 
veteran is right-handed, the criteria for the evaluation of 
the dominant extremity apply.  

Upon receipt of the veteran's claim, he underwent VA medical 
examination in July 1999.  His history was reviewed, 
including a shell fragment wound to the right shoulder and 
chest, sustained in combat in Vietnam in June 1967.  His 
initial wounds were an open penetrating wound to the right 
shoulder region, and a corresponding exit wound to the right 
anterior shoulder, both without artery or nerve involvement.  
Two ribs on the right side were also fractured, and a 
pneumothorax was observed on X-ray.  The wound was debrided 
and a chest tube was inserted.  He was hospitalized for 
approximately one month, and returned to duty.  Presently, 
the veteran reports a dull ache of the right shoulder in the 
vicinity of his initial injury, with no numbness or loss of 
strength.  The veteran was noted to be right-handed.  On 
objective evaluation, the veteran had pain on palpation of 
his wounds, which were otherwise well-healed without 
deformity.  A 3cm posterior entrance wound was observed on 
the right shoulder.  A 5cm exit wound was observed on the 
inferior medial portion of the right scapula.  His overall 
functional impairment was described as mild.  

Another VA medical examination was afforded the veteran in 
May 2000.  A history of recurrent right shoulder and upper 
back pain since the veteran's shell fragment wound in service 
was noted.  He reported taking medication to alleviate his 
pain.  On objective physical examination the veteran's right 
shoulder was without crepitus, heat, redness, swelling, 
effusion, or drainage.  Range of motion testing revealed 
forward flexion to 160 degrees, extension to 50 degrees, 
abduction to 160 degrees, and adduction to 50 degrees.  
Internal and external rotation were both to 60 degrees.  No 
additional limitation of motion based on fatigue, weakness, 
lack of endurance, or incoordination was noted.  X-rays of 
the right shoulder were within normal limits.  His overall 
impairment was described as moderate.  

In support of his claim, the veteran submitted a December 
2001 written opinion statement from T.W.A., M.D.  Dr. A. 
reviewed the veteran's medical history, including his service 
medical records, but does not appear to have examined the 
veteran.  According to his review of the veteran's file, the 
veteran had "severe muscle injury" to Muscle Groups II, 
III, and IV, secondary to his shell fragment wound.  

The veteran next underwent VA medical examination of the 
veteran's shell fragment wound injury in January 2002.  He 
again reported dull pain of the right shoulder, for which he 
used over-the-counter medication.  Intermittent numbness was 
also noted.  On physical examination the veteran's right 
shoulder was negative for deformity, redness, swelling, or 
redness.  No laxity or atrophy of the shoulder joint was 
noted.  Some tenderness of the right shoulder was reported 
with palpation.  Muscle strength of the right shoulder and 
arm were within normal limits on resistance testing.  Grip 
strength was 5/5.  Range of motion testing revealed forward 
flexion to 180 degrees, extension to 50 degrees, and 
abduction to 160 degrees, with cramping at the site of the 
exit wound.  Internal and external rotation were to 90 
degrees.  Increased fatigability of the right shoulder was 
reported with use.  No subluxation and/or apprehension was 
observed.  No tissue loss or muscle herniation was present in 
the vicinity of the veteran's entrance and exit wounds.  A 
January 2002 VA X-ray of the veteran's right shoulder 
confirmed mild osteoarthritis of the acromioclavicular joint.  
The final assessment was of a shell fragment wound to the 
right shoulder, with moderate functional impairment.  

In June 2006, the veteran and his spouse testified via 
videoconference before an Acting Veterans Law Judge.  The 
veteran stated his right shoulder disability results in pain 
and functional impairment of this shoulder joint.  He found 
it especially difficult to lift objects above shoulder 
height, or otherwise work overhead with his right arm.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the veteran's shell 
fragment wound, Muscle Group III, of the right anterior 
shoulder.  According to the July 1999, May 2000, and January 
2002 examination results, the veteran does not have 
moderately severe impairment of Muscle Group III, as would 
warrant a 30 percent rating.  The veteran's primary symptom 
has been a dull pain at the site of his initial injury, with 
minor limitation of motion.  Physical examination of the 
right anterior shoulder joint indicated it was without 
deformity, effusion, redness, or swelling.  Additionally, no 
loss of deep fascia or muscle substance has been noted, and 
strength of the right shoulder was 5/5 on the most recent VA 
examination.  His functional loss has been described as mild 
to moderate by medical experts.  While a private physician 
suggested in 2001 the veteran had a severe injury of Muscle 
Group III, this opinion appears to have been based solely on 
a review of the medical records, without actual physical 
examination of the veteran.  Additionally, no examiner has 
indicated any additional impairment resulting from excess 
fatigability, pain, weakness, or incoordination of the 
veteran's right shoulder.  Therefore, an increased rating 
based on such factors is not warranted.  See DeLuca, supra.  
Overall, the preponderance of the evidence is against a 
finding of moderately severe impairment, for which a 30 
percent rating would be warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
shell fragment wound of the right anterior shoulder, Muscle 
Group III.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III.  Increased rating - Neuropathy of the right upper 
extremity

The veteran seeks a disability rating in excess of 20 percent 
for neuropathy of the right upper extremity secondary to a 
shell fragment wound sustained during military service.  The 
general criteria for the evaluation of increased rating 
claims have already been noted above.  

The veteran's neuropathy is currently rated as 20 percent 
disabling under Diagnostic Code 8513, for neurological 
impairment of all radicular groups of the upper extremities.  
This Code provides a 20 percent disability rating for mild 
incomplete paralysis of all radicular groups involving either 
upper extremity.  A 30 percent rating is provided for 
moderate incomplete paralysis involving the non-dominant 
upper extremity and a 40 percent rating for moderate 
incomplete paralysis involving the dominant upper extremity.  
A 60 percent rating (non-dominant) and a 70 percent rating 
(dominant) requires severe incomplete paralysis.  An 80 
percent rating (non-dominant) and a 90 percent rating 
(dominant) requires complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2006).  

On VA general medical examination in July 1999, the veteran's 
initial shell fragment wound to the right shoulder during 
combat in Vietnam was noted.  According to the original 
treatment records at the time of his injury, he had no nerve 
involvement secondary to his shell fragment wound.  Other 
than occasional numbness, no other neurological deficits were 
reported at that time.  

The veteran next underwent VA examination in May 2000, at 
which time he reported some recurrent pain and numbness of 
the right shoulder.  On physical examination, his reflexes of 
the upper extremities were within normal limits, and 
sensation was intact.  Coordination was also normal.  

Another VA medical examination was afforded the veteran in 
January 2002.  On physical examination he was negative for 
any loss of sensation or other neurological impairment of the 
right upper extremity.  A February 2002 EMG study revealed 
mild ulnar neuropathy at the right elbow and mild median 
neuropathy at the right wrist.  

In June 2006, the veteran and his spouse testified via 
videoconference before an Acting Veterans Law Judge.  The 
veteran stated he experienced persistent numbness of the 
right shoulder and upper back in the areas of the entrance 
and exit wounds.  This numbness also traveled down his right 
upper extremity on occasion, according to his testimony.  

After considering the totality of the evidence, the Board 
finds a disability rating in excess of 20 percent for the 
veteran's neuropathy of the right shoulder is not warranted.  
The preponderance of the evidence is against a finding of 
moderate neurological impairment of the right upper 
extremity, as would warrant an increased rating of 30 
percent.  According to all examination reports of record, the 
veteran experiences only occasional numbness of the area 
around his initial injuries, with no other neurological 
complaints.  His reflexes, coordination, and sensation have 
all been within normal limits, and according to the February 
2002 EMG study, his neuropathy of the right ulnar and right 
median nerves was mild.  Overall, the preponderance of the 
evidence is against a disability rating in excess of 20 
percent.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
neuropathy of the right upper extremity, secondary to a shell 
fragment wound to the right shoulder.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.  Effective date prior to January 29, 2002

The veteran seeks an effective date prior to January 29, 
2002, for the award of separate disability ratings for a 
right rhomboideus muscle injury, Muscle Group II, neuropathy 
of the right upper extremity, residuals of a 6th rib 
fracture, and chronic obstructive pulmonary disease, all 
secondary to a shell fragment wound to the right shoulder.  
The effective date of an award of an increased rating shall 
be the earliest date such an increase in disability has been 
demonstrated, if a claim is received within one year thereof; 
otherwise, the effective date shall not be earlier than the 
date of receipt of the claim therefor.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 (2006).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

In the present case, the RO assigned the veteran an effective 
date of January 29, 2002, apparently based on a VA 
examination that same date.  However, review of the record 
indicates the veteran's initial increased rating claim was 
received June 7, 1999.  As the veteran has asserted that his 
symptoms were essentially similar on filing his claim in June 
1999 as they were on VA examination in January 2002, an 
earlier effective date is warranted.  Specifically, the Board 
finds an effective date of June 7, 1999, the date the 
veteran's increased rating claim was received, is warranted 
for the assignment of separate disability ratings for a right 
rhomboideus muscle injury, Muscle Group II, neuropathy of the 
right upper extremity, residuals of a 6th rib fracture, and 
chronic obstructive pulmonary disease, all secondary to a 
shell fragment wound to the right shoulder.  

However, an effective date prior to June 7, 1999, is not 
warranted, as medical evidence supporting separate ratings 
for a right rhomboideus muscle injury, Muscle Group II, 
neuropathy of the right upper extremity, residuals of a 6th 
rib fracture, and chronic obstructive pulmonary disease 
within a year prior has not been presented.  The record is 
essentially void of any medical evidence for a year prior to 
receipt of the June 7, 1999 claim.  Hence, an effective date 
prior to date of receipt of claim is not warranted.  As a 
preponderance of the evidence is against the award of an 
effective date prior to June 7, 1999, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

V.  Effective date prior to July 28, 1999

The veteran seeks an effective date prior to July 28, 1999, 
for the award of separate compensable ratings for a shell 
fragment wound of the right anterior shoulder, Muscle Group 
III, a right shoulder shell fragment wound scar, and a shell 
fragment wound scar of the thoracic spine.  The criteria for 
the award of earlier effective dates has already been noted 
above.  

In the present case, the RO assigned the veteran an effective 
date of July 28, 1999, apparently based on a VA examination 
that same date.  However, review of the record indicates the 
veteran's initial increased rating claim was received June 7, 
1999.  As the veteran has asserted that his symptoms were 
essentially similar on filing his claim in June 1999 as they 
were on VA examination in July 1999, an earlier effective 
date is warranted.  Specifically, the Board finds an 
effective date of June 7, 1999, the date the veteran's 
increased rating claim was received, is warranted for the 
assignment of separate disability ratings for a shell 
fragment wound of the right anterior shoulder, Muscle Group 
III, and scars of the right shoulder and thoracic spine, all 
secondary to a shell fragment wound to the right shoulder.  

However, an effective date prior to June 7, 1999, is not 
warranted, as medical evidence supporting separate ratings 
for a shell fragment wound of the right anterior shoulder, 
Muscle Group III, and scars of the right shoulder and 
thoracic spine within a year prior has not been presented.  
The record is essentially void of any medical evidence for a 
year prior to receipt of the June 7, 1999 claim.  Hence, an 
effective date prior to date of receipt of claim is not 
warranted.  As a preponderance of the evidence is against the 
award of an effective date prior to June 7, 1999, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VI. Clear and unmistakable error

The veteran contends clear and unmistakable error in the RO's 
January 8, 1971, rating decision which failed to award him 
separate ratings for multiple gunshot wounds to the right 
shoulder and back, with fracture of the right 6th rib.  

Under 38 C.F.R. § 3.105, a final and binding award 
determination may be reversed or amended if clear and 
unmistakable error is found.  38 C.F.R. § 3.105(a) (2006).  A 
finding of clear and unmistakable error requires considerably 
more than a finding that there is room for disagreement as to 
the disposition of the earlier claim.  Instead, a finding of 
clear and unmistakable error requires a finding that the 
circumstances of the case amount to a "very specific and 
rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
elaborated on the proper test to determine if there is clear 
and unmistakable error, as previously set forth in Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  In Damrel the 
Court held that for there to be clear and unmistakable error 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question."  
Damrel at 245.  

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  In light of this, any argument that § 5107(b) 
has not been applied is inapplicable to a clear and 
unmistakable error claim.  

"Clear and unmistakable error is a very specific and rare 
kind of 'error.'"  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  [emphasis omitted]  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  "To warrant review by the Board, a 
claim of [clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).  

In the present case, the veteran and his representative 
contend the RO committed clear and unmistakable error in 
January 1971 by failing to award him multiple ratings for his 
gunshot wound of the right shoulder; he was merely awarded a 
single disability rating of 30 percent for "wounds, Muscle 
Group III and IV, moderately severe, right anterior shoulder 
and back, and healed fracture, right sixth rib."  The 
veteran contends separate awards were warranted for his 
scars, Muscle Groups III and IV, a fractured rib, and a 
possible respiratory disability secondary to a chest tube 
implanted during treatment for his gunshot wound.  A veteran 
is entitled to compensation for each separate and distinct 
manifestation attributable to the service connected disease 
or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225 (1993).  However, a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in pyramiding 
contrary to the provisions of 38 C.F.R. § 4.14.  
Additionally, a determination of clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, meaning the holding in 
Esteban may not be retroactively applied to a 1971 rating 
decision.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  

At the time VA initially considered the veteran's service 
connection claim for residuals of a gunshot wound to the 
right shoulder, he was afforded medical examination in 
November 1970.  Findings from that examination report do not 
support separate evaluations for scars, a fractured rib, or a 
respiratory disability.  According to the examination report, 
the veteran indicated "no chest trouble", and physical 
examination revealed "good expansion of the lungs" with 
normal breath sounds.  X-rays were negative for pneumothorax 
or hemothorax.  Examination of the veteran's scars of the 
right scapula and anterior and posterior chest were also 
negative for any resulting impairment.  Finally, while x-rays 
confirmed a fractured 6th rib, no disability specific to this 
fracture was identified.  In light of these findings, the RO 
did not commit clear and unmistakable error in failing to 
grant the veteran separate disability ratings for these 
injuries.  The RO reasonably concluded that the evidence of 
record did not reflect sufficient distinct manifestations of 
the pleural cavity, skin, or 6th rib to warrant separate 
ratings, and such a finding was not clear and unmistakably 
erroneous.  

On examination, the veteran's chief complaint was of pain and 
aching in the vicinity of his entry and exit gunshot wound.  
His pain kept him awake on occasion.  However, on objective 
physical evaluation, the veteran had full range of motion, 
with forward elevation of the right shoulder to 180 degrees, 
abduction to 180 degrees, and external and internal rotation 
to 90 degrees each.  In considering the veteran's claim, the 
RO adhered to 38 C.F.R. § 4.55, concerning combined ratings.  
Under his regulation, muscle injuries in the same anatomical 
region, such as the shoulder, will not be combined, but 
instead the rating of the major group affected will be 
increased to the next higher level of disability.  38 C.F.R. 
§ 4.55 (1970).  Regulations in affect at that time also 
provided that in the case of a through and through injury, as 
was sustained by the veteran, the minimum rating assigned 
must reflect at least a moderate injury.  38 C.F.R. § 4.72 
(1970).  Thus, applying 38 C.F.R. §§ 4.55 and 4.72 to 
Diagnostic Code 5303, the RO properly awarded the veteran a 
30 percent initial rating for his injuries to Muscle Groups 
III and IV.  The veteran was properly found to have moderate 
injury to Muscle Group III (the more major of the muscle 
groups affected by his gunshot wound), and because injury to 
Muscle Group IV was also sustained, he was properly awarded a 
disability rating based on moderately severe injury.  As the 
RO's initial rating award within the January 8, 1971, rating 
decision was reasonable and correct based on the evidence of 
record at the time, it is not clear and unmistakable error.  

The veteran's representative also argues that because the 
veteran was not informed of his appellate rights at the time 
of the January 1971 rating decision, it is not final.  While 
the file does not contain a copy of the letter of 
notification of the rating decision and of the right to 
appeal, the law presumes that the notice was properly mailed.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (appellant's 
assertion that he never received the RO's decision and notice 
of the right to appeal was not clear evidence to the contrary 
to rebut presumption that notice was properly mailed).  

Under the circumstances, the Board must conclude that the 
record presents no basis for finding that clear and 
unmistakable error was committed by the RO in failing to 
award the veteran separate disability ratings within the 
January 8, 1971, rating decision for his gunshot wound to the 
right shoulder sustained during military service.  

The veteran also alleges clear and unmistakable error in the 
September 2, 1999, rating decision which failed to award the 
veteran separate disability ratings for injuries to Muscle 
Groups II and III, scars of the right shoulder and thoracic 
spine, neuropathy of the right shoulder, and chronic 
obstructive pulmonary disease, all as secondary to a shell 
fragment wound to the right shoulder sustained during 
military service.  However, in the course of this appeal, the 
veteran was subsequently awarded separate disability ratings 
for each of these claimed disabilities, and within the 
present decision, the Board awarded the veteran an effective 
date of June 7, 1999, for each award of a separate rating.  
Therefore, any claim of clear and unmistakable error in the 
September 2, 1999, rating decision is effectively rendered 
moot, as any finding of error would confer no additional 
benefit on the veteran.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a shell fragment wound to the right rhomboideus muscle, 
Muscle Group II, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for a shell fragment wound to the right anterior shoulder, 
Muscle Group III, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for neuropathy of the right upper extremity is denied.  

An effective date of June 7, 1999, for the award of a 
separate rating for a shell fragment wound of the right 
rhomboideus muscle, Muscle Group II, is granted.  

An effective date of June 7, 1999, for the award of a 
separate rating for neuropathy of the right upper extremity, 
secondary to a shell fragment wound, is granted.  

An effective date of June 7, 1999, for the award of a 
separate rating for status post fracture of the right 6th 
rib, secondary to a shell fragment wound, is granted.  

An effective date of June 7, 1999, for the award of a 
separate rating for chronic obstructive pulmonary disease, 
secondary to a shell fragment wound, is granted.  

An effective date of June 7, 1999, for the award of a 
separate rating for a shell fragment wound of the right 
anterior shoulder, Muscle Group III, is granted.  

An effective date of June 7, 1999, for the award of a 
separate rating for a shell fragment wound scar of the right 
shoulder is granted.  

An effective date of June 7, 1999, for the award of a 
separate rating for a shell fragment wound scar of the 
thoracic spine is granted.  

The January 8, 1971, RO decision, which awarded the veteran a 
single disability rating of 30 percent for wounds, Muscle 
Group III and IV, moderately severe, right anterior shoulder 
and back, and healed fracture, right sixth rib, did not 
contain clear and unmistakable error, and the veteran's claim 
is denied.  


REMAND

The veteran seeks a disability rating in excess of 10 percent 
for chronic obstructive pulmonary disease, secondary to his 
shell fragment wound to the chest.  Chronic obstructive 
pulmonary disease is rated under Diagnostic Code 6604, which 
is based upon pulmonary function testing.  Under the rating 
criteria for such respiratory disabilities, chronic 
obstructive pulmonary disease is primarily rated according to 
the degree of impairment identified on pulmonary function 
tests, which measure Forced Expiratory Volume (FEV-1), the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)).  See 38 C.F.R. § 4.97 (2006).  In the present case, 
while the veteran was afforded VA examination most recently 
in January 2002, this examination does not reflect pulmonary 
function testing.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, this 
issue must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must schedule the veteran for 
a VA pulmonary examination to determine 
the extent of his service-connected 
chronic obstructive pulmonary disease 
secondary to a shell fragment wound.  The 
claims folder must be made available to 
the physician for review of the relevant 
evidence in conjunction with the 
examination.  The report of examination 
should contain a detailed account of all 
manifestations of the veteran's 
respiratory disability found to be 
present.  The examination should include 
pulmonary function testing, with results 
for Forced Expiratory Volume (FEV-1), the 
ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-
1/FVC), and Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).  Any other disability 
resulting from the veteran's respiratory 
disability should also be noted.  The 
medical basis for all opinions expressed 
should also be given.  

2.  After the above development has been 
completed, the AMC should review the file 
and determine if any additional 
development not specified by the Board is 
required.  Then, the AMC should 
readjudicate the claim for entitlement to 
an increased rating for chronic 
obstructive pulmonary disease on the 
merits.  If the benefit on appeal remains 
denied, an additional supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his or her part.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


